Citation Nr: 1128446	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  08-02 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left ankle disability.

5.  Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to November 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

The Board observes that the characterization of the Veteran's psychiatric claim has changed during the pendency of this appeal.  In accordance with the Veteran's request, the RO adjudicated the present issue as a claim of service connection for PTSD.  However, as discussed in more detail below, the medical evidence of record indicates that the Veteran has been diagnosed with various mental health disorders, including Adjustment Disorder.  Although not initially claimed by the Veteran, the Board is expanding his claim to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Claimant's description of the claim, reported symptoms, and the other information of record).

The issues of entitlement to service connection for a left ankle disability, an acquired psychiatric disorder, to include PTSD, right knee and right wrist being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

A lumbar spine disability is etiologically related to the Veteran's period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As the Board is issuing a fully favorable disposition on the only issue being adjudicated at this time, further discussion of the VCAA is not necessary.

Service Connection- Lumbar Spine 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection for certain chronic diseases and disorders, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of the evidence is in approximate balance and the claim for service connection for a lumbar spine disability will be granted on this basis.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

A review of the service treatment records demonstrates multiple complaints of a lumbar spine disorder.  The Veteran first presented with complaints of intermittent low back pain in September 2003.  At that time, he denied any prior history of low back pain and there was no traumatic event causing injury.  Physical examination demonstrated decreased lordosis.  Muscle spasms of the paraspinal muscles were demonstrated from L2 thru L4.  There was no step deformity of the lumbosacral spine.  Straight leg raising testing was negative, bilaterally.  No sensory abnormalities were noted.  Muscle tone and bulk were normal.  There was no evidence of weakness in the lower extremities.  The Veteran was diagnosed with lumbar spine strain and was prescribed physical therapy.  

In October 2003, while receiving follow-up treatment for his lumbar spine strain, the Veteran presented with complaints of nonradiating pain.  Physical therapy had decreased the frequency and intensity of the pain.  Upon physical examination, the Veteran demonstrated full range of motion of flexion and extension; however, flexion elicited pain.  It was recommended that he continue physical therapy.   

In July 2004, the Veteran underwent an x-ray of his lumbar spine.  At that time, he reported a ten-month history of low back pain, accompanied intermittently by acute back spasms and radicular pain into the left buttock.  The radiographic findings included 9 degrees of left scoliotic curve and minimal narrowing of anterior vertebral body of T12 and L1, which the examiner indicated was most likely the result of a developmental kyphosis rather than an old fracture.  

Treatment records dated in August 2004 continued to reflect complaints of chronic low back pain accompanied by episodes of acute muscle spasms.  He also presented with complaints of stiffness.  There was no leg weakness, tingling of the legs or numbness of the legs.  Upon physical examination, there was tenderness on palpation of the paraspinal region, bilaterally.  There was no evidence of muscle spasms in the lower back.  Thoracolumbar spine range of motion was abnormal and there was pain on motion.  The lumbosacral spine did not demonstrate a normal curvature.  Sciatic notch exhibited no tenderness on palpation.  Straight leg raising testing was negative, bilaterally, and sensation was intact.  The Veteran was diagnosed with a backache and was prescribed medication and heat to manage his pain.  

Following separation from service, the Veteran underwent a VA examination in October 2005.  He reported low back pain that had a baseline intensity of 4 or 5 out of 10, and that flared to 9 out of 10 approximately every two weeks.  Physical examination demonstrated pain to palpation just below T12.  There was no pain reproduced in the lumbar spine.  No paravertebral muscle spasm was noted.  There was some distortion of the spinal column upon bending over.  Forward flexion was to 90 degrees, with pain.  Extension was to 30 degrees, with pain.  Lateral flexion was to 40 degrees, bilaterally, without pain.  Rotation was to 30 degrees, bilaterally, without pain.  Axial loading resulted in pain.  McBride testing was negative bilaterally.  Straight leg raising resulted in pain, at 50 degrees, bilaterally.  Repetitive range of motion testing resulted in mild pain, weakness, fatigue, lack of endurance and lack of coordination; however, there was no decrease in range of motion.  Radiographically the vertebral bodies were normal in height and contour and were in good alignment.  No fractures were seen and the intervertebral disc spaces appeared to be preserved.  The examiner did not render an opinion regarding the etiology of the Veteran's lumbar spine pain.  

In November 2007, the Veteran was diagnosed with chronic back pain.  There was a specific tender point on the left back, below the left rib.  He also complained of back pain on flexion, beginning at 10 degrees.  An x-ray did not demonstrate any degenerative joint disease and the joint spaces were normal.  It appeared that the Veteran had a great deal of muscle pain and some point tenderness in the muscles.  

In light of the aforementioned evidence, the Board concludes that service connection for a lumbar spine disability is warranted.  Although the October 2005 VA examiner determined that the Veteran's lumbar spine was radiographically normal, the examiner did not acknowledge or consider the reports of chronic muscle pain beginning in service, or the evidence indicating muscle strain, which would not necessarily be captured in x-ray studies.  

The Veteran has provided credible statements regarding the onset of his lumbar spine disorder in service, and its continuance since that time.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In sum, the treatment records clearly indicate a continuity of low back symptomatology beginning in service, with current diagnoses of chronic back pain and point tenderness in the back muscles.  No competent evidence attributes the current problems to any interceding post-service trauma.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board concludes that a chronic lumbar spine disorder was incurred in his period of active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a lumbar spine disability is granted.



REMAND

The Board's review of the claims file reveals that further RO action with respect to the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a left ankle disorder, a right knee disorder and right wrist disorder is warranted.

First addressing the psychiatric claim, as previously noted, the Court has recently held that when a Veteran submits a claim of service connection for PTSD, he is claiming service connection for all psychiatric symptomatology regardless of how the disability is diagnosed.  Hence, with regard to the reopened claim, VA must consider service connection for a disability manifested by those symptoms, regardless of how it is diagnosed.  Clemons, supra.

With respect to the Veteran's claim of service connection for PTSD, the regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).

Specifically regarding the element of an in-service stressor, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing such stressor.  75 Fed. Reg. 39843 (July 13, 2010).

The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Here, the Veteran has claimed stressors relating to his experiences serving in both Operation Enduring Freedom and Operation Iraqi Freedom.  As such, the revised provisions apply here.

Therefore, in light of the above liberalizing issue, the Veteran should be afforded a VA examination to determine whether he has PTSD, or other psychiatric disorder, related to service.  As noted, under the new regulation the examination must be performed by a psychiatrist or psychologist.

Regarding the left ankle, the record includes a VA examination conducted in October 2005, shortly following the Veteran's separation from service.  At that time, he presented with complaints of left ankle pain and he reported that he had sprained his ankle in service while running with his unit in 2000.  The service treatment records do not document such injury, or any left ankle complaints or treatment, and the VA examination yielded a diagnosis of left ankle sprain but indicated that x-rays were normal.  Subsequent post-service treatment records reflect further left ankle complaints.  Specifically, an October 2006 treatment record included a reported history of pain since service.  X-rays at that time 
noted a slightly cavus foot, with no significant bony abnormalities.  In January 2007, the Veteran reported a 2-year history of left ankle pain and received treatment for an acute exacerbation of his symptoms.  Objective tenderness was noted and he was diagnosed with probable peroneal tendonitis, questionable subluxation.  Later that same month, he underwent an MRI and was subsequently diagnosed with chronic left ankle pain most likely due to tendonititis.  

It is noted that the VA examiner in October 2005 provided no opinion of etiology with respect to the left ankle.  Given the above, the Board finds that such an opinion would be very useful in adjudicating the claim, and as such, one should be arranged.

Regarding the Veteran's claim of service connection for a right knee disorder, the Board finds the October 2005 VA examination inadequate.  Indeed, the service treatment records document that the Veteran injured his right knee while playing football in March 2000.  In April 2000, he was diagnosed with retropatellar pain syndrome.  At that time, there was evidence of pain under the knee cap and crepitus.  There was no evidence of edema, ballottement, ecchymosis, Baker's cyst or a limitation of motion.  Drawer's, Lachman's and varus/valgus testing was negative.  

In July 2001, an x-ray of the right knee was normal and, in August 2001, and MRI of the right knee was normal.  The Veteran began physical therapy in September 2001.  Physical examination did not demonstrate any effusion.  He exhibited full range of motion of the right, without pain or crepitus.  There was tenderness to palpation over the lateral collateral ligament, popliteal space.  The ligaments were stable; however, there was increased lateral pain with varus stress, increased laxity with Lachman's testing and a mild pivot shift.  The Veteran was diagnosed with right knee instability.  

VA examination dated in October 2005 noted the Veteran's complaints of right knee pain dating back to 2000.  There was objective evidence of pain upon examination and the diagnosis was "right knee pain- radiographically normal."

As noted, service treatment records demonstrate complaints of and treatment for right knee complaints.  During service the Veteran was diagnosed as having retropatellar pain syndrome and right knee instability.  Upon examination, in October 2005, both pain and crepitus were noted in the right knee.  However, the VA examiner failed to render an opinion as to the nature and etiology of the Veteran's right knee complaints and whether they were in any way related to service, in particular his 2000 football injury.  Accordingly, the Veteran should be afforded an additional VA examination in connection with his claim of service connection for a right knee disorder.  See 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81(2006).

Similarly, with regard to the right wrist claim, the Board finds that additional evidentiary development is necessary.  A review of the service treatment records demonstrates an injury to the right wrist in August 2002.  At that time, the Veteran presented with complaints of pain, which were objectively confirmed.  He was
diagnosed with a contusion.  X-rays showed no evidence of fracture, dislocation or bone destruction, and no soft tissue abnormality was noted.  

Upon VA examination dated in October 2005, the Veteran presented with subjective presents with complaints of right wrist pain, popping, decreased strength and occasional swelling.  He reported that, in 1997, while doing push-ups, he heard his wrist pop.  Since then, the pain has returned, particularly when he grips things.  The examiner noted that the Veteran's wrist made a loud grinding noise.  Objectively, grip strength was slightly decreased, and with repetitive motion there was popping and grinding in the right wrist.  Radiographically, there was no evidence of fractures, the bones appeared to be in good alignment and there was no evidence of any degenerative changes.  

Again, the October 2005 VA examiner failed to provide an opinion as to the nature and etiology of the Veteran's current right wrist complaints and whether they were in any way related to service, to include the documented 2002 contusion.  Accordingly, the Veteran should be afforded an additional VA examination in connection with his claim of service connection for a right wrist disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his representative and request that they identify all VA and non-VA clinicians who have treated him for any psychiatric disability since service.  After securing the proper release forms, VA should attempt to obtain and associate with the claims file any identified records.  If VA is unable to obtain any of the identified records, such should be so noted in the record and the Veteran should be so informed so that he may have the opportunity to obtain those records on his own behalf.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the etiology of any an acquired psychiatric disorder.  The claims folder should be made available to the psychiatrist or psychologist for review before the examination.  The examination must be conducted following the protocol in VA's Disability Worksheet for VA Initial PTSD examination and Mental Disorders examination.  All indicated tests and studies are to be performed, and a comprehensive social, educational, legal and occupational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the psychiatrist or psychologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the evidence, evaluation of the Veteran and applying sound medical principles, the examiner must establish whether the Veteran carries a diagnosis of PTSD.  If so, the examiner is to offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has PTSD due to a claimed stressor that is related to fear of hostile military or terrorist activity.  For any psychiatric diagnosis other than PTSD, the examiner should opine whether it is at least as likely as not due to active service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA medical examination to obtain an opinion of etiology as to his left ankle, right knee, and right wrist claims.  The claims file and a copy of this remand must be provided to the examiner in conjunction with the examination, the examiner must review the claims file and annotate that such was accomplished.  All diagnoses must be identified.  The examiner is then asked to render a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left ankle, right knee and right wrist disorders were caused by or incurred in active service.  

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A complete rationale is required for all opinions rendered.  The opinion should address the particulars of this Veteran's service record, medical history, and the relevant medical science as applicable to this claim.

4.  Thereafter, the AMC/RO should readjudicate the Veteran's claims.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


